Citation Nr: 0405434	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that denied the veteran's claims for 
increased rating for his service-connected cervical and 
dorsal spine disabilities.  The veteran was advised of the 
adverse decision later that month.  He filed a notice of 
disagreement.  The RO issued a statement of the case in April 
2002.  The RO received the veteran's substantive appeal in 
May 2002.  

These matters are being remanded to the RO, via the Appeals 
Management Center (AMC).  VA will notify you if further 
action is required on your part.


REMAND

For the reasons set forth below, each of the veteran's claims 
for increased ratings must be remanded for additional 
development and adjudication.  

As a preliminary matter, the Board notes that theVeterans 
Claims Assistance Act of 2000 (VCAA) is applicable to this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  This liberalizing law is applicable 
to this claim because it is currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The VCAA notice letter, to be consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.  
Accordingly, on remand, the RO must send him a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

Moreover, a VA fee basis examiner last examined the veteran 
in June 2002.  Regulations outlining the criteria for rating 
disabilities of the spine were revised effective September 
26, 2003, (since that last VA examination), and now include 
additional criteria for rating such disabilities (found at 38 
C.F.R. § 4.71a, Code(s) 5235-5243).  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454- 51,458 (Aug. 27, 
2003).  Specific conditions that may be rated under these 
criteria include cervical strain and degenerative arthritis 
of the spine.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
(However, ratings based on the revised regulations may not be 
assigned prior to the effective date of the regulations.)  VA 
has not notified the veteran of the change in rating criteria 
and the veteran has not been examined in light of the revised 
criteria.  Thus, another VA examination specifically 
addressing the new criteria is indicated.  

Accordingly, the RO should arrange for VA orthopedic and 
neurological evaluation of the veteran's degenerative 
arthritis of the cervical and dorsal spine.  The veteran is 
hereby notified that failure to report to such scheduled 
examination(s), without good cause, will result in a denial 
of the claim.  See 38 C.F.R. § 3.655(b) (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  Finally, the letter 
should advise the veteran and his 
representative of changes to the 
applicable rating criteria for evaluating 
disabilities of the spine.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159  
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  Thereafter, the RO should arrange for 
VA orthopedic and neurologic examinations 
of the veteran by physicians with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected degenerative 
arthritis cervical spine and dorsal spine 
disabilities.  Due to the fact that the 
veteran resides in Switzerland, rather 
than sending the veteran's claim's file, 
the RO should forward to such examiner(s) 
copies of the veteran's service medical 
records and post-service medical records.  
All indicated studies, including X-rays, 
electromyograph, and range of motion 
studies in degrees, should be performed.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiners should 
be requested to assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.

The neurological examiner should 
specifically indicate, with respect to 
both the veteran's cervical or dorsal 
spine, whether intervertebral disc 
syndrome (IDS) is present, and if so, 
whether the veteran has experienced 
incapacitating episodes (i.e. periods of 
acute signs and symptoms due to IDS that 
require bed rest prescribed by a 
physician and treatment by a physician) 
of IDS over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  The 
neurological examiner should also 
identify the signs and symptoms resulting 
from IDS that are present constantly, or 
nearly so.  The examiner should also set 
forth findings relative to neurologic 
impairment evident from the veteran's 
IDS.  Any abnormal sciatic, peroneal, 
popliteal or other nerve findings due to 
IDS should be described in detail and the 
degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. mild, 
moderate, severe, complete). 

The rationale for all opinions expressed 
should be explained.  Copies of the 
service and post-service medical records 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of such 
records was made.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action it considers necessary 
to comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The supplemental 
statement of the case should refer to the 
amended criteria for rating disorders of 
the spine.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

6.  After the veteran has been given an 
opportunity to respond to the 
supplemental statement of the case and 
the period for submission of additional 
information or evidence set forth in 38 
U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnishadditional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



